Citation Nr: 0946046	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
located in North Little Rock, Arkansas that denied the 
Veteran's application to reopen his claim for service 
connection for a back disability on the basis that new and 
material evidence had been received to reopen the claim.  

As explained in greater detail below, the Veteran's original 
claim for service connection was denied in an unappealed 
rating decision in October 1960.  The RO subsequently denied 
reopening this claim in an unappealed October 2001 rating 
decision.  In January 2008, the Veteran submitted a copy of a 
service treatment record that was not associated with the 
claims file at the time of the 2001 decision.  VA regulations 
provide that if relevant service treatment records are 
associated with the claims file after VA first decided the 
claim, VA will reconsider the claim without regard to the 
provisions of 38 C.F.R. § 3.156(a) (2009), which provide for 
the standard for reopening previously denied claims.  38 
C.F.R. § 3.156(c) (2009).  Thus, as newly submitted service 
treatment records have been associated with the claims file 
that reflect a back strain was incurred in June 1958, 
reconsideration of the previously denied claim on a de novo 
is warranted.  Consequently, the issue has been 
recharacterized on the title page as entitlement to service 
connection for a back disability.  See 38 C.F.R. § 3.156(c) 
(2009).

A Board videoconference hearing was held in October 2009, a 
transcript of which proceeding has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a 
back disability.  After a thorough review of the Veteran's 
claims file, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

The Veteran served on active duty in the United States Navy 
from December 1954 to August 1958.

The Veteran alleges that in June 1958, during active service 
at the Milton, Florida naval base, he was working on the wing 
of an aircraft with an oil leak, slipped, fell, and landed on 
the pavement below and injured his back.  See Statements in 
Support of Claim, November 1996 and November 2000.  The 
Veteran alleges that he was treated at the Whiting Field 
naval hospital for several hours with a heat lamp.  See Form 
21-526, October 1996; Statement in Support of Claim, November 
2000.  He alleges that he has had back pain ever since his 
injury in service.

As noted above, in January 2008, the Veteran submitted a copy 
of a service treatment record not previously associated with 
the claims file.  This record indicates that, in June 1958, 
the Veteran complained of pain in his right lumbar area after 
"working on line."  The service treatment record reflects a 
diagnosis of "strained back."

With the exception of this and other service treatment 
records submitted by the Veteran in January 2008, the Board 
notes that the claims file contains very few treatment 
records from the Veteran's almost four years of active 
service.  VA has a duty to assist the Veteran and "to make 
efforts to obtain the claimant's service medical records, if 
relevant to the claim."  See 38 C.F.R. § 3.159(c)(3) (2009).  
The Board acknowledges that in July 1960, VA requested the 
Veteran's service treatment records from the National Records 
Management center (NRMC).  Nevertheless, another attempt 
should be made to ensure that all of the Veteran's service 
treatment records are associated with the claims file.

The Board acknowledges that the Veteran identified VA 
treatment records at the Shreveport, Louisiana medical center 
(VAMC) dated sometime in the 1960s relating to his back 
condition.  See Form 21-4142, November 1996.  A request for 
those records was returned with a negative response due to 
the passage of time.  See Form 10-7131, November 1996.

The most recent June 2009 VA examination report, however, 
also indicates that a review of VA medical record dated 
between 1998 and 2002 reflects that the Veteran first 
complained of back pain in 2002.  However, there are no VA 
medical records associated with the claims file prior to 
2007, other than previous VA compensation and pension 
examination reports dated July 1960 and for the period from 
October through December 1996 (and related radiological 
reports).  Also, during the October 2009 videoconference 
Board hearing, the Veteran's wife testified that the Veteran 
was prescribed anti-depressant medication in 1995 at a VAMC 
for depression relating to his back condition.  See Hearing 
Transcript, October 2009 at 11-12.  The Veteran's wife also 
testified that the Veteran was recently prescribed arthritis 
medication at a VAMC for his back condition.  See id. at 11.  
VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009).  Therefore, an attempt should be 
made to obtain all of the Veteran's VA treatment records 
pertaining to back complaints dated from 1995 to present and 
to associate them with the claims file.  See Dunn v. West, 11 
Vet. App. 462, 466-467 (1998) (Records created by VA are 
considered constructively part of the record and should be 
associated with the claims file); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In addition, the Veteran submitted a letter dated September 
2007 from Dr. M.W., a chiropractor, in which he wrote that he 
treated the Veteran for a low back condition in 1996, 2001, 
and 2002, and that the Veteran attributed his back condition 
to a fall in service.  The Veteran also submitted a receipt 
from Dr. M.W. dated September 1994.  As noted above, VA has a 
duty to assist a veteran with obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence.  Therefore, an attempt should be made to obtain all 
relevant private treatment records from Dr. M.W. dated 
September 1994 to 2002 and associate them with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional service treatment 
records, to include any available records 
from the Whiting Field naval hospital, 
dated between December 1954 and August 1958 
relating to the Veteran and associate them 
with the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

2.  Obtain all VA treatment relating to 
back complaints between 1995 to present 
from the two VA medical centers located in 
Little Rock and North Little Rock, 
Arkansas, relating to the Veteran and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

3.  Prepare a Form 21-4142 authorization 
and consent form for the Veteran's 
signature so that the RO may request all 
private treatment records from Dr. M.W. 
dated September 1994 to 2002 relating to 
the Veteran and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

4.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


